                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


In re:                                         )
                                              )       Case No. 17-17361- (AIH)
         Richard M. Osborne                   )
                                              )       Chapter 11
                                              )
                        Debtor                )       Judge Arthur I. Harris


                                 WITNESS AND EXHIBIT LIST

         Daniel M. McDermott, United States Trustee for Region 9, submits the following

Witness and Exhibit List for the hearing on the Motion of the United States Trustee to Convert

Case to Chapter 7 filed in this case. (Doc. No. 439).

Witness List:

         Richard M. Osborne, Debtor to testify about his assets and liabilities and his income and
         expenses.


Exhibit List:

UST Exhibit 1           Chapter 11 Voluntary Petition, docket number 1 on December 17, 2017.
                        (1-1 to 1-47)

UST Exhibit 2           Debtor’s Schedules A-J, Summary of Assets & Liabilities, Declaration,
                        Statement of Financial Affairs and any other documents. (Docket number
                        29 filed on January 17, 2018. (2-1 to 2-243)

UST Exhibit 3           Amended Voluntary Petition (Docket number 51 filed on February 26,
                        2018) (3-1 to 3-8)

UST Exhibit 4           Amended Schedules A/B,D,E/F,H, Statement of Financial Affairs and
                        Amended Summary of Schedules. (Docket number 53 filed on February
                        26, 2018) (4-1 to 4-110)




17-17361-aih      Doc 477     FILED 06/26/19       ENTERED 06/26/19 16:44:32           Page 1 of 5
UST Exhibit 5        Amended Schedules A/B,D,E/F, 20 Largest Creditors and Amended
                     Summary of Schedules. (Docket number 98 filed on April 5, 2018)
                     (5-1 to 5-117)

UST Exhibit 6        Amended Statement of Financial Affairs for Individual. (Docket number
                     99 filed on April 5, 2018) (6-1 to 6-11)

UST Exhibit 7        Amended Statement of Financial Affairs for Individual. (Docket number
                     71 filed on March 12, 2018) (7-1 to 7-11)

UST Exhibit 8        Amended Schedules A/B and Summary of Schedules. (Docket number 72
                     filed on March 12, 2018) (8-1 to 8-77)

UST Exhibit 9        Amended Schedules A/B and Summary of Schedules. (Docket number
                     469 filed on June 24, 2019) (9-1 to 9-79)

UST Exhibit 10       Debtor-In-Possession Monthly Operating Report for Filing Period
                     November 2018. (Docket number 313 on December 19, 2018) (10-1 to 10-
                     55)

UST Exhibit 11       Debtor-In-Possession Monthly Operating Report for Filing Period
                     December 2018. (Docket number 369 filed on January 24, 2019) (11-1 to
                     11-31)

UST Exhibit 12       Debtor-In-Possession Monthly Operating Report for Filing Period
                     February 2019. (Docket number 421 filed March 29, 2019) (12-1 to 12-
                     33)

UST Exhibit 13       Debtor-In-Possession Monthly Operating Report for Filing Period March
                     2019. (Docket number 433 filed on April 19, 2019) (13-1 to 13-34)

UST Exhibit 14       Debtor-In-Possession Monthly Operating Report for Filing Period April
                     2019. (Docket number 446 filed on May 21, 2019) (14-1 to 14-34)

UST Exhibit 15       Debtor-In-Possession Monthly Operating Report for Filing Period May
                     2019. (Docket number 470 filed June 24, 2019) (15-1 to 15-35)

UST Exhibit 16       Debtor-In-Possession Monthly Operating Report for Filing Period January
                     2019 (Docket number 438 filed on May 14, 2019) (16-1 to 16-37)




17-17361-aih     Doc 477   FILED 06/26/19     ENTERED 06/26/19 16:44:32         Page 2 of 5
                                             Respectfully Submitted,

                                             DANIEL M. McDERMOTT
                                             United States Trustee Region 9

                                     By:      /s/ Maria D. Giannirakis
                                             Maria D. Giannirakis (0038220)
                                             U.S. Department of Justice
                                             Office of the U.S. Trustee
                                             H.M. Metzenbaum U.S. Courthouse
                                             201 Superior Avenue, Suite 441
                                             Cleveland, Ohio 44114-1240
                                             216/522-7800 Ext. 222
                                             216/522-7193 Facsimile
                                             maria.d.giannirakis@usdoj.gov




17-17361-aih   Doc 477   FILED 06/26/19    ENTERED 06/26/19 16:44:32          Page 3 of 5
                              CERTIFICATE OF SERVICE

       I certify that on June 26, 2019, a true and correct copy of Witness and Exhibit List was
served:
Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:


      Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer alison.archer@ohioattorneygeneral.gov,
       Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
       noland@ohioattorneygeneral.gov
      Richard M. Bain rbain@meyersroman.com,
       mnowak@meyersroman.com;jray@meyersroman.com
      Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
      Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr rbarr@koehler.law, rbarr@koehler.law
      David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      LeAnn E. Covey bknotice@clunkhoose.com
      Richard W. DiBella rdibella@dgmblaw.com
      Stephen R. Franks amps@manleydeas.com
      Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
      Melody Dugic Gazda mgazda@hendersoncovington.com
      Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
      Heather E. Heberlein hheberlein@bdblaw.com, vgum@bdblaw.com
      Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
      Christopher J. Klym bk@hhkwlaw.com
      Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
      Matthew H. Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
      Shannon M. McCormick bankruptcy@kamancus.com
      Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
      David M. Neumann dneumann@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com
      Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
      Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
      Kirk W. Roessler kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com
      John J. Rutter jrutter@ralaw.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn nsinn@bdblaw.com, grichards@bdblaw.com
      Rachel L. Steinlage rsteinlage@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com




17-17361-aih     Doc 477     FILED 06/26/19      ENTERED 06/26/19 16:44:32           Page 4 of 5
      Richard J. Thomas rthomas@hendersoncovington.com,
       mgazda@hendersoncovington.com
      Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
      Jeffrey C. Toole toole@buckleyking.com, young@buckleyking.com
      United States Trustee (Registered address)@usdoj.gov
      Michael S. Tucker mtucker@ulmer.com
      Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
      Leslie E. Wargo Leslie@Wargo-Law.com
      Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
      Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov


And that a complete set of Exhibits was served via overnight mail to:

Frederic P. Schwieg                                 Nathaniel R. Sinn
2705 Gibson Drive                                   Buckingham, Doolittle & Burroughs
Rocky River, OH 44116-3008                          1375 E. 9th Street
                                                    Suite 1700
Leslie E. Wargo                                     Cleveland, OH 44114
Wargo Law, LLC
1501 North Marginal Road, Suite 182
Cleveland, OH 44114


                                            By:     /s/ Maria D. Giannirakis
                                                    Maria D. Giannirakis (0038220)
                                                    U.S. Department of Justice
                                                    Office of the U.S. Trustee
                                                    H.M. Metzenbaum U.S. Courthouse
                                                    201 Superior Avenue, Suite 441
                                                    Cleveland, Ohio 44114-1240




17-17361-aih     Doc 477     FILED 06/26/19       ENTERED 06/26/19 16:44:32      Page 5 of 5
